DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 4/05/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent number 10,201,360 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendment
	The Amendment filed 4/05/21 has been entered.  Claims 1, 4- 7 and 10- 11 are amended.  Claims 13- 20 are canceled.  Claim 21 is added.  Claims 1- 12 and 21 are pending and being addressed in this Action.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ginger Turner on 4/07/21.
The application has been amended as follows: 
1.    (Currently amended) A clot retrieval device comprising an elongate shaft and an expandable section, the expandable section comprising:

a first coating of radiopaque material defining a plurality of micro-columns, wherein each micro-column includes a length extending between a first end coupled to at least one of the strut elements and a second free end opposite the first end, the length of each micro-column is longer than a width of each micro-column;
wherein the second free ends of the plurality of micro-columns are capable of moving further apart when a convex bend is applied to the at least a portion of the strut elements during use; and
a second coating.
4.    (Currently amended) The device according to claim 1, wherein the plurality of micro-columns are porous.
5.    (Currently amended) The device according to claim 1, wherein the plurality of micro-columns are generally independent columns that extend substantially perpendicularly to a substrate of the at least a portion of the strut elements.
6.    (Currently amended) The device according to claim 1, wherein the first ends of the plurality of micro-columns are adjacent a substrate of the at least a portion of the strut elements and spacing between the second end varies with deformation of the substrate.
10.    (Currently amended) The device according to claim 1, wherein the first and/or second coating [[of]] fills adjacent recesses of the at least a portion of the strut elements.
adjacent recesses of the at least a portion of the strut elements is greater than a thickness of coating material on other surfaces of the at least a portion of the strut elements.
12. (Currently amended) The device according to claim 10, wherein the adjacent recesses of the at least a portion of the strut elements comprise a series of grooves.
21. (Currently amended) The device according to claim 1, wherein the plurality of micro-columns are non-porous.
Reasons for Allowance
Claims 1- 12 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein the second free ends of the plurality of micro-columns are capable of moving further apart when a convex bend is applied to the at least a portion of the strut elements during use.  See the Reasons for Allowance in the Non-Final Office Action, mailed 1/06/21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759.  The examiner can normally be reached on Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.R/           Examiner, Art Unit 3771                                                                                                                                                                                             

/WADE MILES/           Primary Examiner, Art Unit 3771